639 S.W.2d 942 (1982)
James McKinley ADAMS, Appellant,
v.
The STATE of Texas, Appellee.
No. 723-82.
Court of Criminal Appeals of Texas, En Banc.
October 20, 1982.
James Stafford, on appeal only, Ray Edward Moses, on brief only, Houston, for appellant.
*943 John B. Holmes, Jr., Dist. Atty., Timothy G. Taft and Bradley B. Beers, Asst. Dist. Attys., Houston, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION
PER CURIAM.
Appellant was convicted of the offense of possession of methamphetamine, and punishment was assessed at imprisonment for four years. The Court of Appeals reversed the conviction and remanded the cause to the trial court for entry of a judgment of acquittal. Adams v. State, (Tex.App.  Houston [14th] 1982).
We find the reasons for review advanced by the State to be without merit, with one exception. The Court of Appeals erred in directing that a judgment of acquittal be entered in this case. The admission of the unlawfully seized evidence was trial error, and the proper remedy is to reverse the conviction and remand the cause for a new trial. Collins v. State, 602 S.W.2d 537 (Tex. Cr.App.1980).
The State's petition for discretionary review is granted, and the cause is remanded to the Court of Appeals for further proceedings consistent with this opinion.